Citation Nr: 1720778	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  11-10 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a prostrate disability. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  The Board remanded this case in July 2016. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, this claim must be remanded again for further development.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claim is afforded every consideration.

A new VA medical opinion must be obtained.  The August 2016 VA medical opinion is insufficient to make an informed decision, as the examiner's opinion was based on the fact that VA has not found that a positive association exists between benign prostate hypertrophy (BPH) and exposure to an herbicide agent to warrant a presumption of service connection for this condition.  See Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009); cf. 38 C.F.R. § 3.309(e) (2016).  The fact that analyses of statistical studies by the National Academy of Sciences' Institute of Medicine may not support presumptive service connection is not an adequate rationale for concluding that direct service connection is not warranted.  See Polovick, 23 Vet. App. at 55.  The examiner also did not explain why the fact that the Veteran's BPH began many years after service supported the conclusion that it was not related to his presumed herbicide exposure while serving in Vietnam.  Consequently, a new VA medical opinion is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Accordingly, the case is REMANDED for the following action:

1.  Any outstanding VA treatment records from the Caribbean Healthcare System dated since August 2016 must be added to the claims file. 

2.  Obtain a VA opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's prostrate condition, including benign prostrate hypertrophy, is linked to herbicide exposure.  

The examiner must provide a complete explanation in support of the conclusion reached.  The examiner may not rely solely on the fact that the Veteran's prostate condition is not on the presumptive list of diseases associated with herbicide exposure, or that the Institute of Medicine may have determined that current studies are insufficient to support a statistical association between benign prostate hypertrophy and herbicide exposure.  Rather, the opinion must explain why any statistical or medical studies are found to be persuasive or unpersuasive, and should address any other considerations that the examiner considers relevant, such as whether there were other risk factors for the development of the Veteran's prostate condition or whether it manifested in an unusual manner, among any other factors deemed pertinent. 

3.  Finally, after completing any other development that may be indicated, readjudicate the claim.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




